[Cite as Krook v. Miami Univ., 2010-Ohio-3639.]



                                      Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




MELANIE KROOK

       Plaintiff

       v.

MIAMI UNIVERSITY

       Defendant

        Case No. 2009-09515-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)        On October 28, 2009, a 2006 Honda Civic owned by plaintiff,
Melanie Krook, was damaged as a result of negligence on the part of an employee of
defendant, Miami University, in conducting lawn maintenance activity on university
grounds.
        {¶ 2} 2)        Plaintiff filed this complaint seeking to recover damages in the
amount of $208.99, for replacement parts. The $25.00 filing fee was paid and plaintiff
requested reimbursement of that cost along with her damage claim.
        {¶ 3} 3)        Defendant filed an investigation report stating:       “The Defendant
believes that the Plaintiff has filed a valid claim for items totaling $233.99.”
                                        CONCLUSIONS OF LAW
        {¶ 4} 1)        Defendant was charged with a duty to exercise reasonable care for
the protection of plaintiff’s property while performing any maintenance work. Hoelle v.
Miami Univ., Ct. of Cl. No. 2005-06970-AD, 2005-Ohio-4643. In regards to the facts of
this claim, negligence on the part of defendant has been shown. Rust v. Miami Univ.,
Ct. of Cl. No. 2005-01226-AD, 2005-Ohio-1248; Laux v. Cleveland State Univ., Ct. of Cl.
No. 2007-01410-AD, 2007-Ohio-2409; Dunlap v. Ohio University, Ct. of Cl. No. 2009-
06010-AD, 2009-Ohio-7081.
      {¶ 5} 2)      Consequently, defendant is liable to plaintiff for the damaged
claimed, $208.99, plus the $25.00 filing fee which may be reimbursed as compensable
costs pursuant to R.C. 2335.19. See Bailey v. Ohio Department of Rehabilitation and
Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d 990.




                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




MELANIE KROOK

      Plaintiff

      v.

MIAMI UNIVERSITY

      Defendant

      Case No. 2009-09515-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $233.99, which includes the filing fee. Court costs are
assessed against defendant.




                               DANIEL R. BORCHERT
                               Deputy Clerk

Entry cc:

Melanie Krook                  Paul S. Allen
117 Thomson Hall               Miami University
Oxford, Ohio 45056             Roudebush Hall Room 14
                               Oxford, Ohio 45056
RDK/laa
3/5
Filed 3/19/10
Sent to S.C. reporter 8/6/10